Order                                                                                          Michigan Supreme Court
                                                                                                     Lansing, Michigan

  July 20, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                   Chief Justice

                                                                                                         Stephen J. Markman
                                                                                                             Mary Beth Kelly
                                                                                                              Brian K. Zahra
  151857                                                                                              Bridget M. McCormack
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein,
                                                                                                                        Justices




  GRIEVANCE ADMINISTRATOR,

                  Petitioner-Appellee,

  v                                                                   SC: 151857
                                                                      ADB: 12-000081-GA
  DENNIS H SNYDER,

             Respondent-Appellee.
  ___________________________________

  REGINALD WESTON,

             Appellant.
  ___________________________________


  On order of the Chief Justice, plaintiff-appellant having failed to provide to the Court a
  certified copy of institutional account as required by MCL 600.2963 (1), the Clerk of the
  Court is hereby directed to close this file.




                             I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                       foregoing is a true and complete copy of the order entered at the direction of the Court.
                             July 20, 2015
                                                                                 Clerk